Citation Nr: 0927942	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  05-13 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a kidney disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a psychiatric 
disorder with headaches.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1955 to January 1957.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision by the Roanoke RO.  In June 2006, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is of record.  In November 2006, 
these matters were remanded for additional notice.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The matter of entitlement to service connection for a 
psychiatric disorder with headaches based on de novo review 
is being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the Veteran if any 
action on his part is required. 


FINDINGS OF FACT

1.  A January 1979 Board decision denied the Veteran service 
connection for a kidney disability essentially based on 
findings that acquired chronic kidney disability was not 
manifested in, or shown to be related to, the Veteran's 
service.  

2.  Evidence received since the January 1979 Board decision 
does not tend to show that the Veteran had a chronic kidney 
disorder in service or that a current kidney disorder is 
related to his service; does not relate to the unestablished 
fact necessary to substantiate the claim of service 
connection for a kidney disorder; and does not raise a 
reasonable possibility of substantiating such claim.

3.  A January 1979 Board decision denied service connection 
for a psychiatric disability essentially based on findings 
that psychiatric symptoms in service were due to a 
personality disorder, and that a chronic acquired psychiatric 
disorder was not manifested in, or shown to be related to, 
the Veteran's service.

4.  Evidence received since the January 1979 Board decision 
tends to show that the Veteran has a psychiatric disorder 
that was initially manifested in (and is related to) his 
service; relates to the unestablished fact necessary to 
substantiate the claim of service connection for a 
psychiatric disorder; and raises a reasonable possibility of 
substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the 
claim of service connection for a kidney disorder may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

2.  New and material evidence has been received, and the 
claim of service connection for a psychiatric disorder with 
headaches may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of the VCAA applied to all 
5 elements of a service connection claim (i.e., to include 
the rating assigned and the effective date of award).  

A September 2002 letter (prior to the RO's initial 
adjudication of the claims) informed the Veteran of evidence 
and information necessary to substantiate the underlying 
claims for service connection, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  March and April 2006 
correspondence provided notice regarding disability ratings 
and effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)).  

A December 2006 letter defined new and material evidence and 
advised the Veteran that since his claims for service 
connection for kidney and psychiatric disorders had been the 
subject to a previous final denial, in order for him to 
reopen his claims he needed to submit new and material 
evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  It 
explained what kind of evidence would be new and material and 
the bases for the previous denials.  Although complete notice 
was not provided prior to the initial adjudication of the 
claims, the matters were readjudicated after required notice 
was provided by a December 2008 supplemental statement of the 
case (SSOC), curing the timing defect.  See 38 U.S.C.A. 
§ 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 
(2006).  

The Veteran's service treatment records (STRs) are associated 
with his claims file.  The RO has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The duty 
to assist by arranging for a VA examination or obtaining a 
medical opinion does not attach until a previously denied 
claim is reopened (see 38 C.F.R. § 3.159 (c)(4)(iii)).  VA's 
duty to assist in these matters is met.  

II. Legal Criteria

A January 1979 Board decision denied service connection for 
kidney and psychiatric disorders.  That decision is final. 38 
U.S.C.A. § 7104.  Generally, when a claim is disallowed, it 
may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  Id.  However, a 
claim on which there is a final decision may be reopened if 
new and material evidence is received.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance in the evidence 
regarding service origin, reasonable doubt is to be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. §  
3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Factual Background and Analysis

Kidney Disorder

Evidence of record at the time of the Board's January 1979 
rating decision included the Veteran's STRs, which contain 
July 1956 records indicating he had experienced enuresis 
since childhood.  He reported that he had this for as long as 
he could remember at night time with daytime occurrences when 
he was under stress.  An IVP was normal and urine 
concentrations were within normal limits.  The impression was 
that his enuresis was probably psychosomatic in origin and 
rule out chronic cystitis with a small bladder.  

September and October 1977 VA treatment notes reveal the 
Veteran reported that he developed kidney problems in service 
and that he had been hospitalized for 11 months, in part, due 
to kidney problems.  He also reported that he had numerous 
hospital admissions in the past 20 years for kidney disease - 
gross hematuria, urinary tract infections, and renal or 
uretheral stones.  Assessments included a history of 
questionable kidney/renal disease and stones. 

In a March 1978 statement, Dr. F. noted that the Veteran had 
a history of chronic recurring episodes of urinary tract 
infections and bleeding, and this was also reflected in the 
diagnosis.
The May 1978 statement from the Veteran's wife indicates she 
married him a few months after his separation from service.  
She recalled that he couldn't control his bladder and that 
for approximately 4 years he wet the bed at night and the 
front of his pants was frequently wet.  He was eventually 
able to control his bladder, but experienced bleeding.  

A May 1978 statement from Dr. C. noted that he first saw the 
Veteran in November 1965 for urinary tract infections and 
prostatitis.  

Based on this evidence the January 1979 Board decision denied 
service connection for a kidney disorder, finding that a 
chronic kidney disorder was not manifested in, or shown to be 
related to, the Veteran's service.  

Evidence added to the record since January 1979 includes 
November 1965 to September 1966 treatment records from Dr. C. 
that shows urinalyses were essentially normal and that in 
June 1966 the Veteran was passing blood.  A May 1966 IVP 
report indicates the findings were compared to a similar test 
done in October 1965 and that the evidence of tibular statsis 
noted earlier was not as clearly defined on the current 
examination and it was only seen on the inferior calyx of the 
left upper system.  The overall all impression was that the 
examination was within normal limits and there was no 
evidence of obstruction on either side.  A May 1966 medical 
report from Dr. C. indicates the Veteran was recently 
hospitalized for complaints that the Veteran thought were 
related to a kidney flare-up.  The physician noted that the 
prior IVP showed what was felt to be chronic pyelonephritis 
associated with a sponge kidney.  The recent IVP showed great 
improvement with only a slight suggestion of the sponge 
effect in only one calyx.  

At a March 1979 hearing, the Veteran testified that his 
kidney problems started in service when he was unloading 
heavy kitchen appliances.  He ended up on the ground and was 
in a Navy hospital for 11 months beginning some time in 1956.  
He had pain in his back and sides, and blood in his urine.  
After he left the hospital he was given a medical discharge.  

July 2002 to January 2004 VA treatment notes include an 
October 2002 record that indicated the Veteran reported a 
history of hematuria that lasted for 2 days and then stopped 
spontaneously.  Lab tests found nothing abnormal in his 
urine.  A July 2003 assessment notes the Veteran had 
questionable hematuria, and had normal renal function tests 
in the past as well as multiple normal urinalyses (with the 
exception of occasional protein).  January 2004 records note 
the Veteran had kidney stones with pain secondary to 
nephrolithiasis.  

A July 2004 statement from the Veteran's wife indicated she 
married him in April 1957 and at that time she was already 
aware that he had a problem with bed wetting.  She recalled 
that he went to the bathroom at different times during the 
night and that urine and blood would come out.  

In June 2006, the Veteran testified that his kidney problems 
were related to his nervousness, and caused him to pass 
blood.  He also had kidney stones in the past.  

Statements from the Veteran's mother, wife, and daughter, 
received in January 2007, note his kidney problems.  His wife 
stated she knew him since they were children, and that he had 
not had any problems prior to entering the service.  When he 
was out of the service he had pain and burning with 
urination.  His daughter recalled that he had wet the bed for 
as long as she could remember.  

Evidence received since the January 1979 Board decision is 
new because it was not previously of record; however, it is 
not material as it does not address the unestablished facts 
that were the bases for the  prior denial.  Private and VA 
treatment records submitted since January 1979 do not show 
that a chronic kidney disorder was manifested in service or 
is otherwise related to his service.  These records only show 
that the Veteran had symptoms and diagnoses similar to those 
that were previously considered and, therefore, they are 
cumulative.  The Veteran's testimony and statements from his 
family members are also cumulative, as they are similar to 
statements previously made, and considered in the January 
1979 decision.

The Veteran has not submitted any new, and competent 
(medical), evidence that a chronic kidney disorder was 
manifested in service, or is related to his service.  Since 
the new evidence does not relate to the unestablished facts 
necessary to substantiate the claim, it does not raise a 
reasonable possibility of substantiating the claim, and is 
not material.  Accordingly, the claim may not be reopened. 

Psychiatric Disability with Headaches

Evidence of record in January 1979 included the Veteran's 
STRs, which show he was hospitalized in July 1956 due to pain 
in the inguinal area.  During that time it was noted that the 
Veteran had enuresis since childhood and he had been the butt 
of barracks hazing due to poor intellect, enuresis, feminine 
build, and small testicles.  The psychology department 
recognized the Veteran as "withdrawn, inadequate 
individual" who was "dull intellectually".  He was 
believed to be "beyond reach of any psychotherapy" and his 
discharge was recommended by reason of inaptitude and 
unsuitability for service and that such unfitness was the 
result of a condition which was not incurred or aggravated 
during any period of active service.  He was noted to have an 
inadequate personality.  The final diagnosis was immaturity 
with symptomatic habit reaction, enuresis.  

September to October 1977 VA treatment notes show that the 
Veteran complained of nervousness and headaches, and reported 
having a 20 year history of such.  The assessments included 
an adjustment reaction with psychophysiological features, 
chronic anxiety, and a nervous disorder.  

A March 1978 statement from Dr. F. notes the Veteran had a 20 
year history of headaches and a nervous condition that had 
required medication for the past 16 years.  

Letters from the Veteran's wife and parents received in May 
1978 indicate he was in good health but when he got out of 
service he had problems with nerves and tension headaches, 
and he had not been well since.  

A May 1978 statement from Dr. J. R. notes the Veteran was 
hospitalized for a few days in September 1976; anxiety 
reaction was diagnosed.

Based on such evidence a January 1979 Board decision denied 
service connection for a psychiatric disability, finding that 
the Veteran's symptoms in service represented a personality 
disorder, and that an acquired psychiatric disability was not 
manifested in, or shown to be related to, his service.

Evidence added to the record since January 1979 includes a 
1982 record that noted the Veteran's military history and 
medical discharge.  The diagnosis was dysthymic disorder with 
anxiety.  The record indicates that the Veteran's psychiatric 
illness had its onset in service, with headaches, tension, 
depression, GI and urinary problems.  

The VA treatment record dated in 1982 is new evidence because 
it was not previously of record.  It is material because it 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for psychiatric disability, 
as it constitutes competent evidence of a diagnosis of an 
acquired psychiatric disorder that had its onset in service.  
Given that lay evidence also indicates the Veteran had no 
psychiatric symptoms prior to service, but had such symptoms 
at discharge and subsequently, such evidence raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the evidence is new and material and the claim 
of service connection for a psychiatric disorder with 
headaches may be reopened.


ORDER

The appeal to reopen a claim of service connection for a 
kidney disorder is denied.

The appeal to reopen a claim of service connection for a 
psychiatric disorder with headaches is granted.


REMAND

The decision above reopened the claim of service connection 
for a psychiatric disorder with headaches.  Accordingly, the 
analysis proceeds to de novo review of the claim.  The Board 
finds that the evidence of record is insufficient to address 
the factual and medical questions raised, and that VA's duty 
to assist requires further development of evidence in this 
matter.  

Specifically, the record contains medical evidence that 
suggests that the psychiatric symptoms manifested in service 
are related to the Veteran's current acquired psychiatric 
disorder.  However, the opinion was not based on a review of 
the entire record, and is not accompanied by an explanation 
of rationale.  As the record previously indicated that 
symptoms in service were due to a personality disorder, 
rationale for an opinion that supports a different conclusion 
is particularly critical.

Accordingly, the case is REMANDED for the following:

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

1.  The RO should arrange for a 
psychiatric examination of the Veteran to 
determine the likely etiology of his 
current psychiatric disorder with 
headaches.  The examining psychiatrist 
must review the Veteran's claims file in 
conjunction with the examination.  Based 
on review of the claims file and 
examination of the Veteran, the examiner 
should opine whether it is at least as 
likely as not (a 50% or better 
probability) that the Veteran's current 
psychiatric disorder with headaches is 
related to his service, and specifically 
the complaints and problems of a 
psychiatric nature noted therein.  

2.  The RO should then re-adjudicate de 
novo the claim of service connection for 
a psychiatric disorder with headaches.  
If the claim remains denied, the RO 
should issue an appropriate SSOC and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


